Citation Nr: 0032925	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  99-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had honorable active military service from 
September 1965 to September 1967.  

This matter arises from various rating decisions rendered 
since August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran is rated as permanently and totally disabled 
as a result of a myriad of nonservice-connected disabilities.  
These include left arm weakness as a residual of a 
cerebrovascular accident, evaluated as 60 percent disabling; 
left leg weakness as a residual of a cerebrovascular 
accident, evaluated as 40 percent disabling; cervical disc 
removal, evaluated as 30 percent disabling; emphysema, 
evaluated as 30 percent disabling; residuals of a myocardial 
infarction, evaluated as 10 percent disabling; generalized 
anxiety disorder, evaluated as 10 percent disabling; and a 
left knee disability, decreased visual acuity, residuals of 
removal of a basal cell carcinoma, and a history of both 
fracture of the ribs and a hiatal hernia, all of which are 
noncompensable in nature.  The veteran's combined disability 
rating is 90 percent.  

2.  The veteran has no disabilities that warrant a 100 
percent schedular rating; nor is he housebound by reason of 
his disabilities.  



CONCLUSION OF LAW

The veteran does not meet the criteria for special monthly 
pension by reason of being housebound.  38 U.S.C.A. § 1521(e) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disabilities are such that they 
entitle him to a higher level of pension benefits in the form 
of special monthly pension.  In this regard, special monthly 
pension in the form of "housebound" benefits is payable if a 
veteran has a single permanent disability that is 100 percent 
disabling and either additional disabilities independently 
rated as 60 percent or more disabling under the provisions of 
38 C.F.R. Part 4 (2000), or if he is "permanently housebound" 
by reason of disability.  See 38 C.F.R. § 3.351(d).  The 
requirement that the veteran be "permanently housebound" is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises, and it is reasonably 
certain that the disabilities that result in his confinement 
will continue throughout his lifetime.  Id. 

The veteran's disabilities are all nonservice connected in 
origin.  They include left arm weakness as a residual of a 
cerebrovascular accident, evaluated as 60 percent disabling; 
left leg weakness as a residual of a cerebrovascular 
accident, evaluated as 40 percent disabling; cervical disc 
removal, evaluated as 30 percent disabling; emphysema, 
evaluated as 30 percent disabling; generalized anxiety 
disorder and residuals of a myocardial infarction, each of 
which is evaluated as 10 percent disabling; and a left knee 
disability, decreased visual acuity, residuals of removal of 
a basal cell carcinoma, and a history of both fracture of the 
ribs and a hiatal hernia, all of which are noncompensable in 
nature.  The veteran's combined disability 

evaluation is 90 percent.  VA found him to be permanently and 
totally disabled as a result of his nonservice-connected 
disabilities beginning in December 1994; he has continued to 
remain permanently and totally disabled since that time.  

During various VA general medical examinations conducted in 
1999, it was noted that the veteran was able to drive himself 
to the examination site, and that he otherwise did not 
require any physical assistance in reporting for the 
examination.  His most pronounced disabilities are emphysema 
and residuals of a cerebrovascular accident that affect his 
gait.  Nonetheless, the veteran is able to ambulate 
effectively.  He can perform self-care and hygiene, and can 
travel beyond his home to run errands.  The veteran also 
indicated that he sometimes goes fishing as a hobby.  He 
indicated that he cannot perform such physical tasks as 
mowing his lawn and working around the house because he 
becomes weak and loses his stability during ambulation when 
doing so.  

As previously indicated, the veteran does not meet the 
threshold requirement for entitlement to special monthly 
pension in the form of housebound benefits because he does 
not have a single disability rated as 100 percent disabling.  
Thus, there is no schedular basis for granting the veteran 
housebound benefits.  Notwithstanding this, however, the 
Board observes that the veteran's disabilities do not entitle 
him to housebound benefits as a factual matter.  Medical 
evidence of record, as well as information furnished by the 
veteran, indicates that his disabilities do no substantially 
confine him to his dwelling and immediate premises.  The 
veteran does not require the assistance of another to leave 
his home.  He is able to drive his car to run errands and go 
fishing without assistance.  See 38 U.S.C.A. § 1521(e).  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.  


ORDER

Entitlement to special monthly pension in the form of 
housebound benefits is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

